DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, 12, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nguyen (US 2019/0122492 A1).
Regarding claim 1, Nguyen disclose a security support device installed within or affixed to an electronic gaming machine (see Nguyen, data collection & reporting 113 of Fig. 1, element 440 of 4, 0071, wherein casino-related transactions are captured at the device or system where a transaction is taking place), the security support device (see Nguyen, Fig. 4-5, 0071, 0516-0517, 0520-0524, wherein the electronic gaming machine is a system node which captures suspicious activity and implements notification procedure and/or suspicious activity analysis procedures via communication with one or more local and/or remote memory locations),  comprising: 
at least one network interface configured to (see Nguyen, network interface 422, Fig. 4, 0241
receive network packets from the at least one network interface (see Nguyen, 0071 0547-0548, wherein in at least one embodiment, the casino server system/cloud receives network packets from the network device of the EGM), the network packets are transmitted by a game controller of the electronic gaming machine (see Nguyen, 0071, 0194, 0196-0197, 0236, 0364, wherein fraud detection system includes remote devices which capture and upload financial transaction information from components (e.g., game and wager data collection module) over a network which is analogous to receiving network packets from at least one network interface);
extract one or more components of operational data from the network packets (see Nguyen, 0364, wherein uploaded information is data analyzed for detection of suspicious fraudulent activities which is analogous to extracting operational data from the network packets), the operational data related to the operation of the electronic gaming machine (see Nguyen, 0071-0072, 0236, 0364, wherein the operational data includes game and wager data collected which is data related to the operation of the electronic gaming machine);
detect fraudulent player conduct based on the one or more components of operational data (see Nguyen, 0071, 0548-0549, wherein casino-related financial transactions are collected, analyzed, to detect fraudulent activities); and 
generate a security alert in response to the detected fraudulent player conduct (see Nguyen, 0071, 0121, wherein alerts are provided at a suitable network device for criminal and suspicious activities (e.g., fraud or fraudulent type activities)).
Regarding claim 8, Nguyen disclose an electronic gaming machine (see Nguyen, Fig. 4, 0241) comprising: a display (see Nguyen, display 426 of Fig. 4, 0243); a player input device (see Nguyen, input devices 428 of Fig. 4, 0242); a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism (see Nguyen, 0242, 0246-0247, wherein the voucher module is a ticket reader), wherein the credit input mechanism is configured to receive a credit wager (see Nguyen, 0242
a game controller configured to transmit operational data across a network (see Nguyen, network interface 422, Fig. 4, 0241); and a security support device (see Nguyen, data collection & reporting 113 of Fig. 1, element 440 of 4, 0071, wherein casino-related transactions are captured at the device or system where a transaction is taking place), the security support device (see Nguyen, Fig. 4-5, 0071, 0516-0517, 0520-0524, wherein the electronic gaming machine is a system node which captures suspicious activity and implements notification procedure and/or suspicious activity analysis procedures via communication with one or more local and/or remote memory locations),  comprising: 
receive network packets being transmitted by the game controller (see Nguyen, 0071, 0194, 0196-0197, 0236, 0364, wherein fraud detection system includes remote devices which capture and upload financial transaction information from components (e.g., game and wager data collection module) over a network which is analogous to receiving network packets from at least one network interface);
extract one or more components of operational data from the network packets (see Nguyen, 0364, wherein uploaded information is data analyzed for detection of suspicious fraudulent activities which is analogous to extracting operational data from the network packets), the operational data related to the operation of the electronic gaming machine (see Nguyen, 0071-0072, 0236, 0364, wherein the operational data includes game and wager data collected which is data related to the operation of the electronic gaming machine)
detect fraudulent player conduct based on the one or more components of operational data (see Nguyen, 0071, 0548-0549, wherein casino-related financial transactions are collected, analyzed, to detect fraudulent activities); and 
generate a security alert in response to the detected fraudulent player conduct (see Nguyen, 0071, 0121, wherein alerts are provided at a suitable network device for criminal and suspicious activities (e.g., fraud or fraudulent type activities)).
Regarding claim 15, Nguyen disclose a method for detecting fraudulent player conduct at an electronic gaming machine (see Nguyen, data collection & reporting 113 of Fig. 1, element 440 of 4, 0071, wherein casino-related transactions are captured at the device or system where a transaction is taking place), the method comprising: 
receiving, by a security support device installed within or affixed to the electronic gaming machine (see Nguyen, Fig. 4-5, 0071, 0516-0517, 0520-0524, wherein the electronic gaming machine is a system node which captures suspicious activity and implements notification procedure and/or suspicious activity analysis procedures via communication with one or more local and/or remote memory locations),  network packets from the at least one network interface (see Nguyen, 0071 0547-0548, wherein in at least one embodiment, the casino server system/cloud receives network packets from the network device of the EGM), the network packets are transmitted by a game controller of the electronic gaming machine (see Nguyen, 0071, 0194, 0196-0197, 0236, 0364, wherein fraud detection system includes remote devices which capture and upload financial transaction information from components (e.g., game and wager data collection module) over a network which is analogous to receiving network packets from at least one network interface);
extracting, by the security support device, one or more components of operational data from the network packets (see Nguyen, 0364, wherein uploaded information is data analyzed for detection of suspicious fraudulent activities which is analogous to extracting operational data from the network packets), the operational data related to the operation of the electronic gaming machine (see Nguyen, 0071-0072, 0236, 0364, wherein the operational data includes game and wager data collected which is data related to the operation of the electronic gaming machine)
detecting fraudulent player conduct based on the one or more components of operational data (see Nguyen, 0071, 0548-0549, wherein casino-related financial transactions are collected, analyzed, to detect fraudulent activities); and 
generating a security alert in response to the detected fraudulent player conduct (see Nguyen, 0071, 0121, wherein alerts are provided at a suitable network device for criminal and suspicious activities (e.g., fraud or fraudulent type activities)
Regarding claims 2 and 9, Nguyen discloses wherein the at least one network interface includes:  a first network interface configured to communicatively couple with a game controller of the electronic gaming machine (see Nguyen, Fig. 7, 0364-0365, wherein interfaces 768 coupled to the game controller (e.g., CPU 762) and memory is a first network interface); and a second network interface configured to communicatively couple with an external network port of the electronic gaming machine for access to an external network (see Nguyen, Fig. 7, 0364-0368, wherein interfaces 768 provide access to the LAN/WAN which is the second network interface); and wherein the security support device is configured to act as a pass-through device, passing network traffic between the game controller and the external network (see Nguyen, 0146-0161, 0574, wherein the system employs different types of components, devices, modules, processes, systems such as web services and cloud systems which receive collected information of suspicious activity and passively receive alerts and notifications of fraud and fraudulent activity which is a pass-through device).   
Regarding claims 5, 12, and 18, Nguyen discloses wherein the one or more components of operational data include game outcome data over a play session of a player (see Nguyen, 0701-0704, wherein suspicious gaming activity includes a gaming session and a net loss of the player), wherein detecting fraudulent player conduct includes determining that the game outcome data for the play session has generated a negative outcome for the electronic gaming machine over the play session (see Nguyen, 0701-0704, wherein the negative outcome is a net loss from the play session).
Regarding claims 7, 14, and 20, Nguyen further discloses wherein the at least one network interface is communicatively coupled to a network connection between a game controller of the electronic gaming machine and a player tracking interface of the electronic gaming machine (see Nguyen, Fig. 4, wherein 0241, 0244, 0262, wherein electronic gaming device 400 includes a network interface 422 including a game controller (e.g., processor 402) and a player tracking module 424).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2019/0122492 A1).
Regarding claims 4, 11, and 17, Nguyen discloses wherein the one or more components of operational data include wager timing data regarding when a player presses a player input device to place a wager on the electronic gaming machine (see Nguyen, 0223, wherein the operational data includes number of wagers, the size, the date and time for the wagers).  Although, Nguyen does not explicitly teach detecting fraudulent player conduct includes evaluating the wager timing data to determine inconsistent wagering by the player, it teaches evaluating trends of financial transactions to detect suspicious activity (see Nguyen, 0071, 0093-0094).  As wager information is a financial activity, it would have been obvious to one or ordinary skill in the art at the time of filing the invention to 
Regarding claim 6, Nguyen discloses wherein the one or more components of operational data include cash-in and cash-out data performed on the electronic gaming machine (see Nguyen, 0412, 0606, wherein the detection of suspicious activity includes rule and pattern based monitoring includes cash-in and cash-out data), wherein detecting fraudulent player conduct includes cash-in and cash-out data (see Nguyen, 0482-0502, 0606, wherein fraudulent conduct may be to detect money laundering and reporting patterns).  Although, Nguyen discloses detecting fraud when a cash-out is performed within a predetermined time after a cash-in at the same game device (see Nguyen, 0606, wherein the cash-in data is $9000, the cash-out data is $8990 and the predetermined time) it is silent as to a player performs a cash-in action at the same game device within a predetermined time after performing a cash-out action).  However, Nguyen discloses detect fraud on rule-based and/or pattern based criteria for use in identifying suspicious activity (see Nguyen, 0412-0413).  For instance, Nguyen teaches fraudulent activity may also involve cash-in and cash-out actions to be kept below a threshold of 10,000 in a gaming day (see Nguyen, 0502).   As identifying a cash-in within a predetermined time (e.g., a day) after performing a cash-out action is within a finite subset of possibilities to determining an overall threshold value of a predetermined period to determine whether cash-in and cash-out actions have exceeded a threshold, it would have been obvious to try to one of ordinary skill in the art at the time of filing of the invention to yield the predictable result of identifying patterns to conform with cash-in and cash-out patterns of fraudulent activity (see Nguyen, 0482-0502.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2019/0122492 A1) and Kaizerman (US 2020/0211325 A1).
Regarding claims 3, 10, and 16, Nguyen discloses detecting fraudulent player and identifies fraudulent player conduct but is silent as to applying the one or more components of operational data as inputs to a machine learned model.
Kaizerman teach a system and method for analyzing play patterns for detecting fraudulent player conduct (e.g., anomalies) in time series data related to events for fraud detection (see Kaizerman, 0006, 0031).  Specifically, Kaizerman teach applying one or more components of operation data as inputs to a machine learned model algorithm to detect point outliers in the operation data (see Kaizerman, 0046-0047).  One would have been motivated to incorporate the teachings of Kaizerman machine learned model to yield the predictable result of identifying outlying events of fraudulent conduct which may damage of the user experience, user satisfaction, and improve revenue (see Kaizerman, 0004, 0046-0047).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to apply the one or more components of operational data as inputs to a machine learned model, the output of the machine learned model identifies fraudulent player conduct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715